                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE

ESTATE OF DANIEL HAMBRICK,          )
ex rel VICKIE HAMBRICK,             )
                                    )     Civil Action No: 3:19-cv-216
      Plaintiff,                    )
                                    )
              v.                    )     Judge Crenshaw
                                    )
METROPOLITAN GOVERNMENT             )
OF NASHVILLE-DAVIDSON               )     Magistrate Judge Holmes
COUNTY, TENNESSEE,                  )
                                    )
      And                           )     JURY DEMAND
                                    )
ANDREW DELKE                        )
                                    )
      Defendants.                   )
______________________________________________________________________________

           UNOPPOSED MOTION TO CLARIFY THE COURT’S ORDER
                       ON THE STAY OF PROCEEDINGS
______________________________________________________________________________

       The Plaintiff requests that the Court clarify the scope of the stay in this matter (ECF 20).

After a Rule 26 conference, the parties had agreed to limited discovery proceeding against Metro

as part of an agreement for Plaintiff to not oppose a stay of the proceeding as to Officer Delke. In

accordance with that agreement, the parties submitted a proposed case management order (ECF

19, Proposed Case Management Order) and Officer Delke filed his unopposed motion to stay the

proceedings “as to him.” (ECF 17, Delke Motion to Stay). Judge Crenshaw granted Officer

Delke’s motion, noting that the motion was unopposed and ruling that “this civil action is stayed

during the pendency of Delke’s criminal prosecution…” (ECF 20, Order, at 2-3). On May 22,

2019, Magistrate Judge Holmes issued an order interpreting ECF 20 as staying “these entire

proceedings,” and declining to enter the proposed case management order on that basis. (ECF

21, Order).

                                                 1

    Case 3:19-cv-00216 Document 22 Filed 05/24/19 Page 1 of 4 PageID #: 121
       Because Magistrate Judge Holmes has interpreted the Court’s order to have granted more

relief than Delke’s motion sought, and because Plaintiff would have opposed the motion if Delke

had sought a global stay, Plaintiff requests further clarification of the scope of the stay and its

implications for the parties’ proposed case management order.

                                  A. Procedural Background

       Plaintiff filed its Complaint on March 11, 2019, and then served both Defendant Metro

and Defendant Delke on March 18, 2019. (ECF 1; ECF 6; ECF 7). In light of Delke’s pending

criminal proceedings, Counsel for all parties engaged in early discussions about the potential

propriety of a stay as to the claims against Defendant Delke and how discovery from the

Metropolitan Government may also affect that prosecution. On April 16, 2019, Counsel met in-

person for a Fed. R. Civ. P. 26(f) conference and reached a global agreement in which Plaintiff

would not oppose Delke’s request to stay so long as Plaintiff and Metro could still engage in

limited document production discovery under specified terms. On April 22, 2019, Defendant

Metro filed its Answer (ECF 16); in contrast, pursuant to the parties’ agreement Delke did not

file an Answer. On May 2, 2019, Delke filed his unopposed motion to stay proceedings. (ECF

17). That same day, the parties jointly filed their proposed case management order, detailing

their proposal for conducting limited discovery during Delke’s stay. (ECF 19).

       As set forth in the proposed case management order, the Plaintiff and Metro agreed to

stage discovery and proceed with initial disclosures and requests for production pursuant to Fed.

R. Civ. P. 34. (ECF 19, Proposed Case Management Order). The parties agreed that depositions

and interrogatories between the Plaintiff and Metro were stayed until at least a subsequent case

management conference in September 2019. The parties further agreed that the propriety of




                                                2

    Case 3:19-cv-00216 Document 22 Filed 05/24/19 Page 2 of 4 PageID #: 122
sending written interrogatories or deposing Metro employees during the pendency of Officer

Delke’s criminal trial would be addressed at a later time.

       On May 13, 2019, Magistrate Judge Holmes conducted the initial case management

conference. Magistrate Judge Holmes approved the substance of the parties’ proposed case

management order, including the plan for limited discovery during Delke’s stay, while indicating

an intention to modify some of the language in the proposed order.

       On May 20, 2019, the District Court granted Delke’s motion and stayed the proceedings.

(ECF 20). On May 22, 2019, Magistrate Judge Holmes ruled that the previously approved case

management order would not be entered because of the global stay. (ECF 21).

                                           B. Argument

       As noted by Judge Crenshaw, the Court has broad discretion to grant a stay. (ECF 20).

Since the Court’s order noted the unopposed nature of the motion, the Plaintiff feels it necessary

to bring to the Court’s attention that Officer Delke’s motion for a stay would have been opposed

by the Plaintiff if it had not been limited to just Officer Delke. Further, Plaintiff opposes any

global stay being entered and, if the Court is contemplating entering such a stay, would request

the opportunity to fully brief the issue. FRCP 60.



                                          CONCLUSION

       Based on the foregoing, the Plaintiff requests that the Court clarify its Order on the Stay

in light of the background provided above. To the extent the Court may deem it appropriate to

stay the entire proceeding, the Plaintiff requests the opportunity to fully brief the issue.




                                                  3

    Case 3:19-cv-00216 Document 22 Filed 05/24/19 Page 3 of 4 PageID #: 123
       Plaintiff’s counsel has conferred with counsel for Metro and for Officer Delke, and they

do not oppose the Court clarifying its order as to whether the Court intends to stay the case

globally.



Respectfully submitted,

s/ Joy S. Kimbrough
Joy S. Kimbrough, BPR 025009
5570 Knob Road,
Nashville, TN 37209
T: (615) 512-0933 / F: (615) 953-7715
E: joykimbrough@gmail.com


s/ Kyle Mothershead
Kyle Mothershead, BPR 22953
414 Union Street, Suite 900
Nashville, TN 37219
T: (615) 982-8002 / F: (615) 229-6387
E: kyle@mothersheadlaw.com



                               CERTIFICATE OF SERVICE

I hereby certify that on May 24, 2019, the Plaintiff’s Unopposed Motion to Clarify the Court’s
Order on the Stay of Proceedings was filed electronically with the Court’s electronic filing
system. A copy of this filing will be served electronically on each counsel of record, including:
Melissa Roberge, Allison Bussell, and Keli Oliver, Counsels for Defendant Metro, at
Melissa.roberge@nashville.gov, Allison.bussell@nashville.gov, and keli.oliver@nashville.gov;
and Kristin Berexa and John M.L. Brown, counsels for Defendant Delke, at
kristin.berexa@farrar-bates.com and johnmlbrown@aol.com.

s/ Kyle Mothershead
Kyle Mothershead, BPR 22953




                                               4

    Case 3:19-cv-00216 Document 22 Filed 05/24/19 Page 4 of 4 PageID #: 124
